Title: Enclosure: Gouverneur Morris to Pierre Henri Hélène Marie Lebrun-Tondu, 28 September 1792
From: Morris, Gouverneur
To: Lebrun-Tondu, Pierre Henri Hélène Marie



Paris le 28 Septembre 1792.
Monsieur Le BrunMonsieur

J’ai reçu hier ausoir le lettre que vous m’avez faite l’honneur de m’ecrire le 27. Il me semble que dans la multitude des affaires qui vous occupent, vous avez oublié Monsieur, ceque j’ai eu l’honneur de vous mander le premier du Courant sur le paiement qui vient de s’effectuer à Amsterdam; puisque vous supposez que Monseur Short à agi par mon impulsion. Au contraire, Monsieur, dans tout cela je n’ai fait que de me conformer au desirs de Monsieur Short lui même. Car quoi que ce paiement convenu avec Messieurs les Commissaires de la Tresorerie le six aout, n’ait été effectué que le cinq de September, il n’avoit été cependant reglé que d’apres les demandes de Monsieur Short. Juger d’apres cela Monsieur, s’il y a lieu de croire qu’il déféreroit à un arrangement pris sans son aveu. Faites attention, aussi, je vous prie Monsieur que dans le Cas, que la totalité de la somme de quatre millions eut été tenue à votre Disposition à Philadelphie, le paiement à Amsterdam auroit été d’autant plus faible—Au reste si vous le jugez a propos, je ferai part à Monsieur Short de la reclamation que vous venez de faire à l’égard des quatre cent mille Dollars; Et loin le croire qu’il y ait une difference entre cette somme et celle déja payée à Amsterdam, je trouve comme je viens d’avoir l’honneur de vous exposer, Monsieur, qui il y a même identité puisque l’une devoit toujours faire partie de l’autre.
Depuis que j’ai eu l’honneur de vous ecrire sur ce sujet j’ai encore eu de nouvelles preuves que notre Gouvernement ne veut pas que je me méle de cette affaire, car Monsieur Short m’a annoncé avoir encore reçu des instructions de Monsieur Hamilton à cet égard. Dans cet etat de choses tout se que je puis faire c’est d’appuyer aupres de notre Gouvernement les démarches du Ministre de la france. Les paiemens qui se font actuellement á Philadelphie, sur les instances de Monsieur Ternant, nous donnent la certitude, Monsieur, que notre Gouvernment fera tour les efforts possibles pour le Soulagement de votre Colonie. L’emploi de la somme dont il s’agit doit etre fait en Amerique non seulement d’apres les propres Termes du Decret mais par la nature même des Choses, qui en obligeant la france de tirer de l’etranger des Subsistances et du bois de Construction pour elle même, la force imperativement de prendre chez nous les fournitures de ses Colonies occidentales: il me semble donc, Monsieur, qu’on ne risque rien en s’addressant pour cet objet au Gouvernement des Etats Unis, puisque dans le cas ou il lui seroit impossible de fournir à votre ministre la somme plus ou moins grande qu’exigent les besoins de la Colonie, il pourra toujours y faire face par les mêmes moyens qui sont mis en usage pour procurer des fournitures à la Metropole.
